DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 2 element 105 does not appear in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
 	“detection unit” in claim(s) 1 – 9, 11 – 15, 18, 19, and 21 – 23;  	“signal compensation unit” in claim(s) 1 – 15, 18, 19, and 21 – 23;
 	“blocking mechanism” in claim(s) 2;
 	 “accommodation unit” in claim(s) 5 – 8, 12, 15, and 18; and
 	 “rolling mechanism” in claim(s) 11 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 9 and 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, Claim 9 recites the limitation “monitoring control transistors configured to monitor drive states of at least either the display elements of the drive transistors, the detection unit measures currents flowing through the drive transistors and the display elements or voltages applied to the display elements, by turning on the monitoring control transistors.  Claim 10 recites the claim limitation “the currents flowing through the drive transistors and the display elements or the voltages applied to the display elements are measured by turning on the monitoring control transistors in a period during which the luminance of the display elements is detected by the luminance sensor”. However, a review of Applicant’s published specification (see for example paragraphs [0074 – 0078] and Figure 4) does not appear to adequately describe how the claimed currents or voltages are measured by turning on the monitoring control transistors, as claimed, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5 – 8, 11, 12, 15, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al; (Publication number: US 2017/0196102 A1), hereafter SHIN, in view of IN et al; (Publication number: US 2017/0309226 A1), hereafter IN.

Regarding claim 1:
	SHIN discloses a display device (SHIN ABSTRACT; Figure 1 100) comprising: a display unit including a plurality of electro-optical elements as display elements (SHIN Figure 1 – display panel 20 may be embodied as an OLED panel which is known to include a plurality of OLED elements as display elements, as claimed; [0020][0024]), luminance and transmittance of the plurality of electro-optical elements  being controlled by a current (SHIN [0020][0024] the OLED display includes light emitting diodes whose brightness is inherently controlled by a current, as claimed, applied to the OLED)

	However, IN discloses a flexible display device and method for compensating image of the flexible display device. More specifically, IN discloses: a detection unit configured to detect at least either optical characteristics or electrical characteristics of the display elements in the display unit in a blocked state (IN Figures 1 and 2 – optical sensor 300 detects a luminance of the rollable display. The optical sensor 300 performs the luminance detection while the display is in a blocked state, as claimed, since the optical sensor is provided with the housing 200 which blocks the display from the environment, as illustrated; see also [0050 - 0051]); and 
 a signal compensation unit configured to compensate a data signal provided to each of the pixels of the display elements, on the basis of a detection result obtained by the detection unit (IN Figure 3 controller 400 construed as signal compensation unit. The controller 400 compensates the image data based on the luminance information detected by the optical sensor; see [0055 – 0058]). The controller 400 compensates the image data based on the luminance information detected by the optical sensor; see [0055 – 0058]). 
 It would have been obvious to modify the rollable display of SHIN to include a detection unit configured to detect at least either optical characteristics or electrical characteristics of the display elements in the display unit in a blocked state; and a signal 
Regarding claim 2:
	SHIN (in view of IN) discloses the display device according to claim 1, further comprising: a blocking mechanism configured to block the display unit (SHIN housing 30 blocks display when display 20 positioned inside the housing)

Regarding claim 5:
	SHIN (in view IN) discloses the display device according to claim 2, wherein the blocking mechanism is an accommodation unit configured to accommodate the display unit such that at least an area where the display elements are formed is blocked (SHIN Figure 1 housing 30) the detection unit detects characteristics of the display elements of the display unit in a state in which the display unit is accommodated in the accommodation unit (IN [0051]).

Regarding claim 6:
	SHIN (in view of IN) discloses the display device according to claim 5, wherein the detection unit detects luminance of the display elements in a state in which the 

Regarding claim 7:
SHIN (in view of IN) discloses the display device according to claim 5, wherein the detection unit detects at least either optical characteristics or electrical characteristics of the display elements of the display unit in a state in which there is relative movement between the display unit and the detection unit (IN [0051] detection occurs during pulling and rolling).

Regarding claim 8:
	SHIN (in view of IN) discloses the display device according to claim 7, wherein the detection unit detects at least either the optical characteristics or the electrical characteristics of the display elements in the accommodation unit in a period during which the display unit is accommodated in the accommodation unit or in a period during which the display is taken out of the accommodation unit (IN [0051] detection when display is rolling or pulling).

Regarding claim 11:
	SHIN (in view of IN) discloses the display device according to claim 1, wherein the display unit has flexibility such that the display unit is deformable (implied by SHIN 

Regarding claim 12:
	SHIN (in view of IN) discloses the display device according to claim 1, further comprising: an accommodation unit configured to accommodate the display unit such that at least an area where the display elements are formed is blocked (SHIN Figure 1 housing 30 blocks area of display 20 when inside the housing), wherein the detection unit detects at least either optical characteristics or electrical characteristics of the display elements while moving in the accommodation unit in a state in which the display unit is accommodated in the accommodation unit (IN [0051] optical sensor 300 detects luminance of the display while the display is being rolled or pulled out).


Regarding claim 15:
	SHIN (in view of IN) discloses the display device according to claim 1, further comprising: an accommodation unit configured to accommodate the display unit such 

Regarding claim 18:
	SHIN (in view of IN) discloses the display device according to claim 1, further comprising: an accommodation unit configured to accommodate the display unit such that at least an area where the display elements are formed is blocked (SHIN Figure 1 housing 30 blocks display panel 20 when inside the housing), wherein the display unit causes the display elements of the display unit to emit light in a state in which the display unit is accommodated in the accommodation unit (IN [0054]), and the detection unit detects luminance of the display elements as characteristics of the display elements (IN [0051,0053] optical sensor detects luminance of pixels in detection region).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al; (Publication number: US 2017/0196102 A1), hereafter SHIN, in view of IN et al; (Publication number: US 20170309226 A1), hereafter IN, in view of Cok et al; (Publication number: US 2004/0070558 A1), hereafter Cok.

Regarding claim 13:
	LEE (in view of IN) does not disclose the display device according to claim 1, further comprising: a temperature sensor configured to detect a temperature of the display unit, wherein the signal compensation unit compensates a data signal provided to each of pixels of the display elements on the basis of the characteristics of the display elements detected by the detection unit and temperature detected by the temperature sensor.
	However, Cok discloses an OLED display with aging compensation. Cok discloses OLED displays dissipate a large amount of heat and become quite hot when used over long periods of time. Further, there is a strong relationship between temperature and current used by the OLED displays. More specifically, Cok discloses taking into account a temperature detected by a temperature sensor 60 when calculating the corrected control signals (Cok [0046]). 
	Therefore, it would have been obvious to further modify SHIN (in view of IN) to include a temperature sensor configured to detect a temperature of the display unit, wherein the signal compensation unit compensates a data signal provided to each of pixels of the display elements on the basis of the characteristics of the display elements detected by the detection unit and temperature detected by the temperature sensor, as .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al; (Publication number: US 2017/0196102 A1), hereafter SHIN, in view of IN et al; (Publication number: US 20170309226 A1), hereafter IN, in view of Kwack et al; (Publication number: US 2014/0002430 A1), hereafter Kwack.
Regarding claim 14:
	SHIN (in view of IN) discloses the display device of claim 1, wherein the display unit has flexibility such that the display unit is deformable (implied by SHIN Figure 1 and 6), the display device further comprises: a rolling mechanism configured to roll the display unit and accommodate a part of the display unit being rolled as a rolled area inside the rolling mechanism (SHIN Figure 6 panel roller 156 includes and inner frame and outer frame and the display panel 20 is rolled inside the roller panel).
 	SHIN (in view of IN) does not disclose a position sensor configured to detect an unrolled area of the display unit inside the rolling mechanism, and the detection unit detects at least either optical characteristics or electrical characteristics of the display elements in the unrolled area of the display unit detected by the position sensor.
	However, Kwak discloses a flexible display device and driving method thereof. More particularly, Kwak discloses a light-receiving sensor 300 dispose within the housing and configured to measure a positon of the panel which is exposed outside the 
	It would have been obvious to modify SHIN (in view of IN) to include a position sensor configured to detect an unrolled area of the display unit inside the rolling mechanism, and the detection unit detects at least either optical characteristics or electrical characteristics of the display elements in the unrolled area of the display unit detected by the position sensor, as claimed. Those skilled in the art would appreciate provide an image of appropriate size the rollable display device.


Claim(s) 19, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  SHIN et al; (Publication number: US 2017/0196102 A1), hereafter SHIN, in view of IN et al; (Publication number: US 20170309226 A1), hereafter IN, in view of Baek-Woon Lee (Publication number: US 2009/0058772 A1), hereafter Lee ‘772

Regarding claim 19:
	SHIN (in view of IN) does not disclose the display device according to claim 1, wherein the display unit includes drive transistors configured to drive the display elements, the detection unit measure currents flowing through or voltages applied to at least either the display elements or the drive transistors, and the signal compensation unit compensates a data signal provided to each of pixels of the display elements on the basis of a current value or a voltage value measured by the detection unit.

	It would have been obvious to further modify SHIN (in view of IN) wherein the display unit includes drive transistors configured to drive the display elements, the detection unit measure currents flowing through or voltages applied to at least either the display elements or the drive transistors, and the signal compensation unit compensates a data signal provided to each of pixels of the display elements on the basis of a current value or a voltage value measured by the detection unit, as claimed. Those skilled in the art would appreciate the ability to compensate for variation in threshold voltage of the drive transistors of the OLED panel formed by process errors, thereby providing a user a more uniform image.

Regarding claim 21:
	SHIN (in view of IN) does not disclose the display device according to claim 1, wherein the detection unit measures currents flowing through the display elements or a voltage applied to the display elements and detects a luminance of the display elements, and the signal compensation unit compensates a data signal provided to each of pixels of the display elements on the basis of current values or voltage values measured by the detection unit and the luminance detected by the detection unit.
 	However Lee ‘772 discloses an organic light emitting display and method for driving the same. More specifically, Lee ‘772 discloses generating a luminance map of the display by a camera device (Lee ‘722 S100) and measuring the threshold voltage applied to the display elements (Lee ‘722 S200), and compensating a data signal applied to the display elements by correcting the driving voltage based on the measured voltage and detected luminance.
	Therefore, it would have been obvious to further modify SHIN (in view of IN) wherein the detection unit measures currents flowing through the display elements or a voltage applied to the display elements and detects a luminance of the display elements, and the signal compensation unit compensates a data signal provided to each of pixels of the display elements on the basis of current values or voltage values measured by the detection unit and the luminance detected by the detection unit, as claimed. Those skilled in the art would appreciate the ability to compensate for variation in threshold voltage of the drive transistors of the OLED panel formed by process errors, thereby providing a user a more uniform image.

Regarding claim 22:
	Claim 22 is similarly rejected for those reasons discussed above with respect to SHIN (in view of IN and Lee’ 772) as discussed above in claim 21 (and further for those reasons disclosed by Lee ‘772 in [0006]).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  SHIN et al; (Publication number: US 2017/0196102 A1), hereafter SHIN, in view of IN et al; (Publication number: US 20170309226 A1), hereafter IN, in view of Oh-Kyong Kwon (Publication number: US 2008/0231562 A1), hereafter Kwon.

Regarding claim 23:
	SHIN (in view of IN) discloses detecting luminance of the display element (IN [0051]) and the signal compensation unit compensates a data signal provided to each of the display elements on the basis of the luminance detected by the detection unit (IN [0055 – 0057]), but does not disclose the display device according to claim 1, wherein the display unit includes drive transistors configured to drive the display elements, the detection unit measures currents flowing through the drive transistors and the display elements wherein the signal compensation unit compensates said data signal on the basis of the current values or the voltage values measured by the detection unit.
	However, Kwon discloses an organic light emitting display and driving method thereof. More specifically discloses the display unit includes drive transistors configured to drive the display elements (Kwon Figure 3 transistor M2 construed as a drive transistor), the detection unit measures currents flowing through the drive transistors 
	It would have been obvious to further modify SHIN (in view of IN) wherein the display unit includes drive transistors configured to drive the display elements, the detection unit measures currents flowing through the drive transistors and the display elements wherein the signal compensation unit compensates said data signal on the basis of the current values or the voltage values measured by the detection unit, as claimed. Those skilled in the art would appreciate the ability to provide a more uniform display by accounting for degradation of both driving transistor and light emitting elements.



Claim(s) 1 - 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek-woon Lee (Publication number: US 2009/0058772 A1), hereafter Lee ‘772, in view of Jae Ho Shin (Publication number: US 2009/0219521 A1), hereafter Shin ‘521.

Regarding claim 1:
	Lee ‘722 discloses a display device (Lee ‘772 ABSTRACT; Figure 4 100) comprising:

 	 a detection unit configured to detect at least either optical characteristics or electrical characteristics of the display elements in the display unit (Lee ‘772 [0025 – 0026]), and a signal compensation unit configured to compensate a data signal provided to each of the pixels of the display elements, on the basis of a detection result obtained by the detection unit (Lee ‘772 Figure 1 S500; see also Figure 4 120, 130, 140, 150).
	Lee ‘772 does not disclose the detection unit performing the claimed detecting in a blocked state.
	However, Shin ‘521 discloses an inspection apparatus for liquid crystal display device and inspection method using the same. More specifically, Shin ‘521 discloses an exterior light-shield 130 which covers the cameras 140 (and display panel surface) while inspecting the panel surface (Shin ‘521 Figure 5).
	It would have been obvious to modify Lee ‘772 to include a shield 130 over the camera of Lee ‘772 such that the detection unit performing the claimed detecting in a blocked state, as claimed. Those skilled in the art would appreciate the ability to block unwanted light, thereby increasing the efficiency of the camera.

Regarding claim 2:
	Lee ‘772(in view of Shin ‘521) discloses the display device according to claim 1, further comprising: a blocking mechanism configured to block the display unit (Shin ‘521 Figure 5 130).

Regarding claim 3:
	Lee ‘772 (in view of Shin ‘521) discloses the display device according to claim 2, wherein the blocking mechanism is a blocking cap configured to block unnescessarry light emission by the display elements occurring when the characteristics of the display unit are detected (Shin ‘521 Figure 5 130  blocks display surface beyond those of imaging camera when performing inspection).

Regarding claim 4:
	Lee ‘772 (in view of Shin ‘521) discloses the display device according to claim 3, wherein the detection unit detects luminance of the display elements in a state in which the display elements are blocked by the blocking cap (disclosed by combination of Lee ‘722 and Shin ‘521 when shield 130 used with camera of Lee), and the signal compensation unit compensates a data signal provided to each of the pixels of the display elements on the basis of a detection result obtained by the detection unit (Lee Figure 1 S500).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719.  The examiner can normally be reached on Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.